Title: From James Madison to James Simpson, 31 October 1803
From: Madison, James
To: Simpson, James


Sir.
Department of State, October 31st. 1803.
I acknowledge the receipt of your letters from No. 56 to No. 60, both inclusive. By this conveyance of the Schooner Citizen you will receive the so long expected gun carriages. From the pains which have been taken in getting them ready, it is hoped that they will prove an acceptable present to the Emperor, and you will not fail to make use of the occasion to confirm him in sentiments most conducive to a continuance of that friendship & peaceable intercourse which has so long subsisted between us. If a few casks of rice can be procured in season for this conveyance it is intended to ship them: they may be presented to him with the carriages, or if you think proper they may be retained for some future occasion which may call for such a small token of attention.

In expectation of soon hearing from Commodore Morris his intentions with respect to the Ship Meshouda and in hopes that your advice & representations would induce her redelivery, a definitive order has not before been given for that purpose: but least any difficulty may arise on the subject the commanding Officer of our Squadron is now instructed to deliver her up, provided that your opinion of its expediency remains unchanged, and you shall signify it to him accordingly. In that case you may, if you find it necessary, give immediate assurances to the Emperor that she shall be returned at the time and in the manner you may concert with him & the commander of our Squadron. In taking this step you will as far as is prudent give it the appearance of a gratuitous and voluntary surrender of an indisputable right to our desire of conciliating his esteem & obtaining a reciprocation of good offices. To guard against future claims referring to this transaction as a precedent, it may also be observed that as it constitutes the first occurrence of the sort, which has happened between the two Nations, we were unwilling to take advantage of the culpable conduct of the Captain of the Meshouda to the injury of the Emperor, more especially as we were fortunate enough to arrest the mischief meditated against us before it took effect, and that this act of liberality is further influenced by the persuation that care will be taken by his Officers to provide against a repitition of similar infractions. You did well to refrain from urging compensation for the freight of the Brig Mary as suggested by the supercargo, but you will not omit any opportunity presenting itself, at a more favorable season to procure for the owners all the justice which may be attainable. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59,IC, vol. 1).



   
   Simpson to JM, 14 May (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:616–17), 3 and 8 June, and 9 and 28 July 1803.


